COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH 
NO. 2-03-244-CV
 
IN RE MATTHEW THOMAS CLARKE                                            RELATOR 
 
------------
ORIGINAL PROCEEDING
------------
MEMORANDUM OPINION

------------
        The court has considered relator's petition for writ of mandamus and all 
responses and is of the opinion that relief should be denied.  Accordingly, 
relator's petition for writ of mandamus is denied.
 
                                                                  PER CURIAM 
 
 
PANEL B:   HOLMAN, LIVINGSTON, and DAUPHINOT, JJ. 
 
LIVINGSTON, J. would grant petition.
 
DELIVERED: October 3, 2003